UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ANTHONY BENNETT,

                                         Plaintiff,
                                                                          6:20-CV-243
v.                                                                        (BKS/TWD)

STEVEN T. MNUNCHIN,

                              Defendant.
_____________________________________________

APPEARANCES:

ANTHONY BENNETT
Plaintiff pro se
CNYPC
P.O. Box 300
Ward-304/C#54176
Marcy, New York 13403

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                        ORDER AND REPORT-RECOMMENDATION

        Anthony Bennett (“Plaintiff”) filed a complaint against United States Treasury Secretary

Steven T. Mnuchin (“Defendant”) (Dkt. No. 1) and a motion for leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 (Dkt. No. 2). A court may grant in forma pauperis status

if a party “is unable to pay” the standard fee for commencing an action. 28 U.S.C. § 1915(a)(1)

(2006). After reviewing Plaintiffs’ IFP Application, the Court finds he meets this standard.

Therefore, Plaintiff’s IFP Application (Dkt. No. 2) is granted.

        When a plaintiff meets the financial criteria for in forma pauperis, 28 U.S.C.

§ 1915(e) provides that “the court shall dismiss the case at any time if the court determines that .

. . the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be
granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” 28

U.S.C. § 1915(e)(2)(B)(i)-(iii).

       In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted). Although extreme caution

should be exercised in ordering sua sponte dismissal of a pro se complaint before the adverse

party has been served and the parties have had an opportunity to respond, Anderson v. Coughlin,

700 F.2d 37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not

frivolous before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260

(2d Cir. 1991) (per curiam) (holding that a district court has the power to dismiss a complaint sua

sponte if the complaint is frivolous).

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

giving leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and internal quotation marks omitted). An opportunity to amend is not required

where “the problem with [the plaintiff’s] causes of action is substantive” such that “better

pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).




                                                  2
       Plaintiff’s complaint is difficult to decipher. From what the Court can glean, it appears

Plaintiff contends he is a “vessel,” as that word is used in admiralty law, and is “being illegally

detained without proper cause” at Central New York Psychiatric Center (“CNYPC”). (Dkt. No.

1 at 3.) Plaintiff, being the owner of the so-called vessel through a series of contractual

agreements he has made with himself, claims CNYPC is trespassing on his property rights. It is

not clear why he has named Steven Mnuchin as the defendant.1

       The allegations in Plaintiff’s complaint do not suggest a basis for jurisdiction or state a

claim for relief. Plaintiff purports to bring this claim under the Court’s admiralty jurisdiction

because he is a “vessel.” However, The Rules of Construction Act defines a “vessel” as

including “every description of watercraft or other artificial contrivance used, or capable of being

used, as a means of transportation on water.” 1 U.S.C. § 3. Plaintiff is not a vessel, therefore

there is no basis to construe this case as invoking the Court’s admiralty or maritime jurisdiction.

       Even if there were subject matter over Plaintiff’s claims, the Court would recommend

dismissal with prejudice on initial review. See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(court may dismiss a “factually frivolous” claim when the factual allegations are “clearly

baseless,” including claims “describing fantastic or delusional scenarios”). Plaintiff’s complaint

is based on a fanciful scenario that he owns contractual rights to himself as a vessel and his

detainment at CNYPC violates those contract rights. Plaintiff’s complaint is not grounded in

reality or law and is frivolous. Therefore, 28 U.S.C. § 1915(e)(2)(B)(i) warrants dismissal of the




1
  The Court notes Plaintiff has filed several other lawsuits in this district with similar arguments
that have been dismissed on initial review. See, e.g., Bennet v. Mnuchin, 6:18-CV-1403
(TJM/ATB).

                                                  3
complaint. Given this finding, the Court further recommends dismissal with prejudice because

allowing leave to amend would be futile.

        Plaintiff also filed a motion for an order to show cause. (Dkt. No. 6.) Because the Court

recommends dismissing Plaintiff’s complaint with prejudice, it also recommends denying

Plaintiff’s motion as moot.

        ACCORDINGLY, it is hereby

        ORDERED that Plaintiff’s IFP Application (Dkt. No. 2) is GRANTED; and it is

        RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be DISMISSED WITH

PREJUDICE on initial review under 28 U.S.C. § 1915(e)(2)(B) on the grounds that the district

court is without subject matter jurisdiction over Plaintiff’s claims, and the complaint is frivolous;

and it is

        RECOMMENDED that Plaintiff’s motion for an order to show cause (Dkt. No. 6) be

DENIED as moot.

        Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.4 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72.


4
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).

                                                  4
Dated: April 3, 2020
       Syracuse, New York




                            5
